Citation Nr: 1454524	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  11-24 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for service-connected left ankle fracture, status post-surgical procedure with posttraumatic arthritis (residuals of a left ankle fracture).

2.  Whether a rating reduction from a 20 percent disability evaluation to a 10 percent disability evaluation effective June 2, 2014 for service-connected residuals of a left ankle fracture was proper.

3.  Entitlement to an extension of a temporary total evaluation for service-connected residuals of a left ankle fracture, beyond October 31, 2011.  

4.  Entitlement to a higher initial rating in excess of 30 percent for service-connected pseudofolliculitis barbae.   

5.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to the Veteran's service connected disabilities.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active duty service from March 1984 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010, November 2011, and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In September 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing is of record.

In April 2014, the Board remanded all the issues except entitlement to service connection for an acquired psychiatric disability to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran new VA medical examinations.  The action specified in the April 2014 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The issues of entitlement to  increased ratings for pseudofolliculitis barbae and residuals of a left ankle fracture, and entitlement to a temporary total evaluation beyond October 31, 2011 for residuals of a left ankle fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  After June 2, 2014, the preponderance of the evidence does not support a finding that the Veteran's left ankle disability has improved.

2.  The Veteran's mood disorder is permanently aggravated by his service connected disabilities.  


CONCLUSIONS OF LAW

1.  The reduction in the Veteran's disability evaluation from 20 percent to 10 percent after June 2, 2014 for his service connected left ankle fracture, status post-surgical procedure with posttraumatic arthritis, was improper and his benefits should be restored.  38 U.S.C.A. §§ 1155, 5112 (West 2002); Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.71a, Diagnostic Code 5242 (2014).  

2.  The criteria for entitlement to service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Rating Reduction

After June 2, 2014, the Veteran's left ankle disability was reduced from 20 percent to 10 percent following a June 2014 VA examination.

At issue is the propriety of the RO's decision to reduce the Veteran's disability evaluation for his service connected left ankle fracture, status post-surgical procedure with posttraumatic arthritis from 20 percent to 10 percent, effective June 2, 2014.  

The law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344 (c); 3.343(a). 

In the present case, the Veteran's 20 percent rating had been in effect for less than a five-year period at the time the Veteran's disability was evaluated.  Specifically, the Veteran's 40 percent disability rating became effective in November 2010.  As a result, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply.  Nevertheless, the Court has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect. 

The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown, 5 Vet. App. at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown, 5 Vet. App. at 421. 

However, the Court also noted that 38 C.F.R. §§ 4.10, which provides that "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment," and 4.2, which provides that "[e]ach disability must be considered from the point of view of the veteran working or seeking work," apply generally to all rating reductions. Id.  Accordingly, the Court concluded that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Id.  (emphasis added).  

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  Medical and non-medical indicators of improvement may be considered.  Faust v. West, 13 Vet. App. 342 (2000).

The Veteran's ankle disability is rated under Diagnostic Code 5271.  Diagnostic Code 5271 provides assignment of a 10 percent rating for moderate limited motion of the ankle, and a 20 percent rating for marked limited motion.  38 C.F.R. § 4.71a (2014).  This specific Diagnostic Code does not provide for a rating in excess of 20 percent.  The words "moderate" and "marked," as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2014). Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2014).

The Veteran was afforded a VA examination in June 2014, and at that time, the Veteran had plantar flexion of the left ankle of 35 degrees and dorsiflexion of 10 degrees.  Following repetitive testing, plantar flexion was additionally limited by 5 degrees.  He had diminished strength in the right ankle.  He complained of symptoms of pain, swelling, and weakness, worsened by prolonged standing and walking.  

Although the June 2014 VA examination results show a noticeable improvement in left ankle plantar flexion compared to the Veteran's last VA examination in January 2012, when it was only 15 degrees, the Veteran's lay testimony does not indicate that his ability to function under the ordinary conditions of life and work has improved, and his reported symptoms, as well as left ankle dorsiflexion, remain unchanged.  The June 2014 VA examination report reflects that the Veteran has been unemployed since 2006.  The Veteran is competent to testify concerning the observable symptoms of his disability and its effects on his occupation and daily activities 

Furthermore, the Board notes that the Veteran suffers from degenerative arthritis of the left ankle, which is a progressive disease.  Thus it is unclear whether a slight improvement in the Veteran's limitation of motion on one occasion represents a permanent improvement.  

Finally, the ratings criteria do not clearly define what is considered a moderate limitation of motion of the ankle versus marked limitation of motion.  Thus, the assignment of one disability rating rather than another is necessarily an exercise in discretion.  As noted above, in cases of reduction, the burden of proof lies with VA to show that the Veteran's disability has undergone an observable improvement.  However, it does not appear that the RO applied this more rigorous standard in determining whether to reduce the Veteran's disability evaluation based on the findings of the June 2014 VA examination.  

As there is not sufficient evidence to find that the Veteran's left ankle disability actually improved, the Board finds that VA has not met its burden and that the reduction in the Veteran's disability evaluation for his left ankle disability was therefore improper.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).


Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2014).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

The Veteran is seeking entitlement to service connection for an acquired psychiatric disability, to include depression, which he has argued was caused or permanently aggravated by his service connected disabilities.

VA treatment records reflect that the Veteran has been receiving mental health treatment from VA for depression during the period on appeal.  The Veteran has complained of chronic pain related to his many disabilities, as well as frustration with his treatment providers and the VA compensation process.  He has reported feeling depressed and anxious all the time, and described losing interest in activities he used to enjoy, as well as difficulty finishing projects, and stress in his interpersonal relationships.  

At his September 2012 Board hearing, the Veteran expressed distress at not being able to do activities he previously enjoyed or participate in activities with his family because of severe physical pain from his service connected disabilities.  He testified that his service connected disabilities have greatly impacted the quality of his life.  

In June 2012, the Veteran was afforded a VA psychiatric evaluation.  The Veteran was diagnosed with Depression, but the examiner concluded that the Veteran's psychiatric disability was less likely than not related to his active military service, stating that the Veteran related the onset of his depression and other psychiatric symptoms to his frustration with the VA claims process, rather than to his medical problems.

At a February 2014 VA examination, the Veteran was diagnosed with an unspecified depressive disorder, but the examiner concluded that it is less likely as not that the veteran's depression has been aggravated by his service connected disabilities.

The Veteran's self-report was deemed non-credible due to what the examiner described as his "unusual and inconsistent report of symptoms."  According to the examiner, his MMPI2-RF profile was consistent with individuals who fabricate/exaggerate various somatic symptoms for secondary gain.  The examiner stated, "His lay statements and previous reports clearly identify that it is the compensation process that is depressing for him.  However, in the present interview, he presented his distress as ever present since his time in service and secondary only to his physical health which is inconsistent with the numerous records available.  This inconsistency combined with his non-credible report of symptoms render his self-report non-credible."

However, in October 2014, a private psychologist, Dr. H.H.G. opined that the Veteran's service connected disabilities are more likely than not aggravating his mood disorder.  She noted that medical literature has found a causal relationship between medical problems and psychiatric disorders, such as mood disorders.  In her report, she referred to treatment records of both the Veteran's physical and mental conditions, noting the severity of his physical impairment, as well as instances where the Veteran has described to treatment providers how chronic pain has negatively affected his life.  

Based on all the above evidence, the Board finds that there is evidence both for and against the Veteran's claim. It is clear that the Veteran's service connected disabilities cause him chronic pain and severe disability which negatively impacts his quality of life, including his mental health.  Dr. H.H.G. has submitted copies of several studies that document a relationship between mental and physical health.  The evidence is at least in equipoise concerning whether the Veteran's mood disorder has been permanently aggravated by his service connected disabilities.  Accordingly, the Board will resolve reasonable doubt in the Veteran's favor and grant entitlement to service connection for an acquired psychiatric disability as secondary to his service connected disabilities.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, Social Security Administration (SSA), and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide information regarding the severity of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at VA Central Office hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

The reduction to 10 percent after June 2, 2014 being improper, restoration of a 20 percent rating for the Veteran's service connected left ankle fracture, status post-surgical procedure with posttraumatic arthritis, is granted.  

Entitlement to service connection for a mood disorder is granted.


REMAND

Rating Issues for Residuals of a Left Ankle Fracture

As noted above, the Veteran was assigned a temporary 100 percent disability evaluation from September 7, 2011 to October 31, 2011 based on surgical treatment necessitating convalescence.  

In its April 2014 remand, the Board requested a medical opinion to determine whether the Veteran's September 2011 left ankle surgery resulted in severe postoperative residuals, such as incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), and, if so, for how long?  

In addressing these questions, the VA examiner was instructed to consider the February 2012 opinion from Dr. Pena, which stated that the Veteran required a CAM walker until December 2011.  

Unfortunately, the requested opinion was not provided by the June 2014 VA examiner who examined the Veteran's left ankle disability.  Accordingly, on remand, the Veteran's claims folder should be referred for a VA medical opinion. This matter is inextricably intertwined with the pending increased rating claim. 

Pseudofolliculitis Barbae

The Veteran is also seeking entitlement to a higher disability evaluation for his service connected pseudofolliculitis barbae.  

The Veteran had VA examinations in August 2010 and January 2012.  The examinations do not contain findings sufficient to rate the disability under Diagnostic Code 7806.  The January 2010 examination noted protuberances on the neck that raised above the skin level, but the examiner did not describe the percentage of total body area or exposed areas affected.  The January 2012 VA examiner indicated that there were lesions too numerous to count, but it was less than one percent of total body area.  The VA examiner did not describe the percentage of exposed areas affected by pseudofolliculitis barbae.  

In April 2014, the Board remanded this issue to afford the Veteran a new VA examination.  In a June 2014 VA examination, the examiner addressed the percentage of the Veteran's total body area and exposed body area affected by his skin disability.  However, the examiner left the section relating to characteristic of disfigurement incomplete.  Since the Veteran could potentially be rated under Diagnostic Code 7800 if his condition was sufficiently disfiguring, the Board finds that another remand is required to provide the Veteran with a comprehensive dermatology evaluation that addresses all aspects of his disability.



Accordingly, the case is REMANDED for the following action:

1. Ensure that the Veteran's current VA outpatient treatment records have been associated with his claims file.

2. Refer the Veteran's claims folder for a VA medical opinion.  Prior to the examination, the claims folder must be provided for the examiner's review, and the review of the claims file should be noted in the examination report.  The examiner should address the following questions:

Did the Veteran's September 2011 left ankle surgery result in severe postoperative residuals, such as incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), and, if so, for how long?  

In addressing these questions, the VA examiner should consider the February 2012 opinion from Dr. Pena, which stated that the Veteran required a CAM walker until December 2011.  

The VA examiner must provide a detailed rationale for all opinions.

3.  Schedule the Veteran for a VA examination to ascertain the severity of service-connected pseudofolliculitis barbae.  Prior to the examination, the claims folder must be provided for the examiner's review, and the review of the claims file should be noted in the examination report.  The examiner should:

a.  Provide the percentage of the entire body and percentage of exposed areas affected by pseudofolliculitis barbae.		

b.  State whether the Veteran uses systemic therapy, such as corticosteroids or other immunosuppressive drugs for treatment and the duration of such treatment. 

c.  State whether the Veteran has any characteristics of disfigurement, and if so, how many?

4.  Thereafter, review the claims folder to ensure that the requested development has been completed.  In particular, review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.

5.  Then, readjudicate the claims.  If the claims remain denied, provide a supplemental statement of the case to the Veteran, and allow an opportunity for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


